2021 IL App (1st) 200429
                                           No. 1-20-0429
                                           March 31,2021

                                                                                 FIRST DIVISION


                                               IN THE

                                 APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT


     TYRONE GREER,                                  )      Appeal from the Circuit Court of Cook
                                                    )      County
          Plaintiff-Appellant,                      )
                                                    )      No 19 M1 100657
          v.                                        )
                                                    )      The Honorable
     THE BOARD OF EDUCATION OF THE                  )      Anna Demacopoulos,
     CITY OF CHICAGO                                )      Judge Presiding.
                                                    )
          Defendant-Appellee.                       )



                  JUSTICE WALKER delivered the judgment of the court, with opinion.
                  Justice Hyman and Justice Pierce concurred in the judgment and opinion.


                                            OPINION


¶1       Tyrone Greer filed a complaint under the Freedom of Information Act (FOIA) (5 ILCS

      140/1 et seq. (West 2018)) against the Board of Education of the City of Chicago (Board),

      seeking documents related to racial discrimination claims he made between 1999 and 2005.

      The circuit court granted summary judgment in favor of the Board. Greer argues on appeal that

      the circuit court should have entered a default judgment against the Board, and the court erred

      by granting the Board’s motion for summary judgment. We find that the court did not abuse
     No. 1-20-0429


        its discretion when it denied Greer’s motion for a default judgment, but the evidence leaves

        unresolved issues of material fact as to whether Greer’s request is unduly burdensome.

        Accordingly, we affirm the circuit court’s ruling against Greer’s motion for default judgment,

        reverse the circuit court’s ruling in favor of the Board’s motion for summary judgment, and

        remand for further proceedings on the complaint.

¶2                                        I. BACKGROUND

¶3         On October 12, 2018, Greer sent to the Board a request for (1) all documents covering the

        years 1999 through 2005 from the Equal Employment Opportunity Commission (EEOC)

        “dealing with any complaint by Tyrone J. Greer for racial discrimination”; (2) any information

        for the same years “sent to and received from the EEOC, any judge, internal administrative

        department, and individuals with administrative powers concerning Tyrone J. Greer dealing

        with any charge of racial discrimination”; and (3) “[a]ny decision, censorship, conclusion, and

        warning that came from the EEOC, any administrative judge, and a legitimate court system

        concerning any and all complaints dealing with Tyrone J. Greer and the Chicago Public

        School/Chicago Board of Education.”

¶4         Ana Diaz, the FOIA officer for the Chicago Public Schools (CPS), responded on October

        30, 2018, identifying four case numbers for “potentially responsive cases.” Diaz stated that

        CPS had two Bankers Boxes of documents for the first case, three Bankers Boxes for the

        second case, two Bankers Boxes for the third case, and one Bankers Box for the fourth case.

        She estimated that each box could hold up to 3500 sheets of paper, so the eight boxes could

        hold up to 28,000 pages. She claimed that CPS would need to review each page “to identify

        responsive records and then further review to redact information subject to FOIA exemptions

                                                    2
     No. 1-20-0429


        including Attorney-Client Communications.” Diaz asked Greer to narrow his request. Greer

        repeated his request. In a letter dated November 16, 2018, the Board denied Greer’s request as

        unduly burdensome.

¶5         Greer, pro se, filed an FOIA complaint against the Board in January 2019. Greer filed a

        motion for a default judgment in April 2019 because the Board had not filed an answer to his

        complaint. The court denied Greer’s repeated requests for a default judgment. The Board

        moved for summary judgment, and in support of the motion, Diaz filed a statement pursuant

        to section 1-109 of the Code of Civil Procedure (735 ILCS 5/1-109 (West 2018)). Diaz again

        stated that the CPS would need to review and redact up to 28,000 sheets of paper. She estimated

        that employees could review three pages every five minutes, and at that rate, the process would

        take 86 business days. Hence, the circuit court granted the motion for summary judgment.

        Greer now appeals.

¶6                                           II. ANALYSIS

¶7         On appeal, Greer argues that the circuit court should have granted his motion for a default

        judgment and should not have entered summary judgment in favor of the Board.

¶8         “Entry of a default is a drastic remedy that should be used only as a last resort because the

        law prefers that controversies be determined according to the substantive rights of the parties.”

        Walker v. Monreal, 2017 IL App (3d) 150055, ¶ 28. “The overriding consideration in deciding

        whether to enter or vacate a default judgment is the achievement of substantial justice.” H.D.,

        Ltd. v. Department of Revenue, 297 Ill. App. 3d 26, 32 (1998). We will not reverse the circuit

        court’s decision to deny a motion for default unless the circuit court abused its discretion.

        Walker, 2017 IL App (3d) 150055, ¶ 28.

                                                     3
       No. 1-20-0429


¶9           The Board responded to the complaint, and the Board’s conduct did not hamper the

          litigation. See Sander v. Dow Chemical Co., 166 Ill. 2d 48, 68-69 (1995). Hence, the circuit

          court did not abuse its discretion by denying the motion for default. See H.D., 297 Ill. App. 3d

          at 32-33.

¶ 10         The circuit court entered judgment in favor of the Board on grounds that Greer filed an

          unduly burdensome request. A trial court should grant summary judgment only if “the

          pleadings, depositions, and admission on file, together with the affidavits, if any, show that

          there is no genuine issue as to any material fact and that the moving party is entitled to a

          judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2018).

                 “In determining whether a genuine issue of material fact exists, the pleadings,

                 depositions, admissions and affidavits must be construed strictly against the movant

                 and liberally in favor of the opponent. *** Summary judgment is a drastic means of

                 disposing of litigation, and therefore, should be granted only when the right of the

                 moving party is clear and free from doubt.” Adames v. Sheahan, 233 Ill. 2d 276, 295-

                 96 (2009).

¶ 11         The FOIA establishes that “[a]ll records in the custody or possession of a public body are

          presumed to be open to inspection or copying.” 5 ILCS 140/1.2 (West 2018). Any public body

          asserting that an exemption covers a requested disclosure “has the burden of proving by clear

          and convincing evidence that it is exempt.” 5 ILCS 140/1.2 (West 2018). “[T]he exemptions

          are to be read narrowly.” National Ass’n of Criminal Defense Lawyers v. Chicago Police

          Department, 399 Ill. App. 3d 1, 11 (2010). “[A] public body must supply a detailed justification



                                                       4
       No. 1-20-0429


          for claiming a [FOIA] exemption in order to allow adequate adversarial testing ***.” Shehadeh

          v. Madigan, 2013 IL App (4th) 120742, ¶ 34.

¶ 12         When a government agency claims the FOIA request is “unduly burdensome,” the agency

          implies that it will face a great burden identifying responsive documents. See Sargent Shriver

          National Center on Poverty Law, Inc. v. Board of Education of the City of Chicago, 2018 IL

          App (1st) 171846, ¶ 31; Shehadeh, 2013 IL App (4th) 120742, ¶ 34; Nation Magazine,

          Washington Bureau v. United States Customs Service, 71 F.3d 885, 891-92 (D.C. Cir. 1995).

          This case involves no such difficulty. The Board identified the four cases in which Greer raised

          racial discrimination claims. Diaz found the boxes that held the files for the cases. All the

          documents in the eight boxes apparently fit within the scope of the request. Diaz claimed that

          the work of redacting exempt information from the documents would take 86 days, but her

          assertion that employees could review only three pages every five minutes is unrealistic. The

          attorney-client privilege would presumably exempt from disclosure all correspondence

          between the Board’s attorneys and the Board or CPS. See Illinois Education Ass’n v. Illinois

          State Board of Education, 204 Ill. 2d 456, 470-71 (2003). A glance at the head of each

          document should quickly determine whether the exemption applied. Diaz does not clarify why

          other documents would include any private information exempt from disclosure.

¶ 13         In determining whether the FOIA request places an undue burden on a public body, the

          court must decide whether “the burden on the public body outweighs the public interest in the

          information.” Hites v. Waubonsee Community College, 2018 IL App (2d) 170617, ¶ 55. The

          Board contends it has no duty to disclose the requested documents because the public has no

          interest in Greer’s claims of racial discrimination. We disagree. “[R]acial discrimination [is] a

                                                       5
       No. 1-20-0429


          matter inherently of public concern.” Connick v. Myers, 461 U.S. 138, 148 n.8 (1983). The

          public has a substantial interest in allegations of racial discrimination by public bodies and the

          Board’s response to the allegations, even when the allegations pertain to a single employee.

          See Eberg v. United States Department of Defense, 193 F. Supp. 3d 95, 117 (D. Conn. 2016)

          (public had significant interest in allegations that a named individual public employee engaged

          in sexual harassment). We find that Diaz’s affidavit, standing alone, does not resolve all issues

          of material fact and leaves room to doubt the Board’s right to a judgment. See Adames, 233

          Ill. 2d at 296.

¶ 14          Burdensome is not grounds for summary judgment. See National Ass’n of Criminal

          Defense Lawyers, 399 Ill. App. 3d at 17 (reversing a grant of summary judgment and finding

          several weeks of full-time work by CPD personnel who need to possess a high level of

          knowledge and sophistication was not sufficiently burdensome to outweigh the public interest

          in the plaintiff’s study of wrongful convictions based on mistaken eyewitness identification).

          On remand, the Board may examine the boxes to identify those documents for which it will

          raise exemption or privilege.

¶ 15                                         III. CONCLUSION

¶ 16          The circuit court did not abuse its discretion when it denied Greer’s motion for a default

          judgment against the Board. The affidavit the Board presented in support of its motion for

          summary judgment did not resolve all issues of material fact as to whether Greer’s narrow

          request for documents pertaining to a single employee’s claims of racial discrimination for a

          limited period imposed an undue burden on the Board. Accordingly, we affirm the circuit



                                                        6
       No. 1-20-0429


          court’s ruling on the motion for a default judgment, reverse the circuit court’s ruling on the

          motion for summary judgment, and remand for further proceedings on the complaint.

¶ 17         Affirmed in part and reversed in part; cause remanded.




                                                      7
No. 1-20-0429



                                 No. 1-20-0429


Cite as:                 Greer v. Board of Education of the City of Chicago, 2021 IL
                         App (1st) 200429


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-M1-
                         100657; the Hon. Anna Demacopoulos, Judge, presiding.


Attorneys                Tyrone J. Greer, of Chicago, appellant pro se.
for
Appellant:


Attorneys                Joseph T. Moriarty and Thomas A. Doyle, of Board of Education
for                      of the City of Chicago, of Chicago, for appellee.
Appellee:




                                        8